IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

OSCAR HANSON,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
       Petitioner,                  DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D17-0029

JULIE JONES, SECRETARY,
DEPARTMENT OF
CORRECTIONS,

       Respondent.

_____________________________/

Opinion filed October 6, 2017.

Petition for writ of certiorari.

Oscar Hanson, pro se, Petitioner.

Kenneth S. Steely, General Counsel, and Gayla Grant, Assistant General Counsel,
Department of Corrections, Tallahassee, for Respondent.




PER CURIAM.

       DENIED. Greene v. Tucker, 113 So. 3d 45 (Fla. 2d DCA 2012).

ROWE, MAKAR, and BILBREY, JJ., CONCUR.